Citation Nr: 0418200	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  00-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for an effective date earlier than April 1, 1995, for the 
grant of a 100 percent rating for psychophysiologic 
musculoskeletal disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from June 1967 to October 
1977.  This matter initially came to the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing before the undersigned in 
May 2002, and based on his testimony, this case was remanded 
to the RO in August 2002 to consider this claim as one based 
on clear and unmistakable error in a September 1995 rating 
decision that assigned the effective date of April 1, 1995, 
for the 100 percent rating for the veteran's service-
connected psychiatric condition.  The RO denied this claim, 
and the veteran appealed the denial and testified at another 
Board hearing in August 2003.  The appeal of clear and 
unmistakable error claim is the subject of an accompanying 
decision by the Board member who sat for the veteran's August 
2003 hearing.  


FINDINGS OF FACT

1.  In February 1995 the veteran's claim for a temporary 
total hospitalization rating was received by VA.

2.  In September 1995, the RO assigned a 100 percent 
temporary total rating based on hospitalization for the 
service-connected psychiatric disorder effective from January 
19, 1995, and a 100 percent schedular rating effective from 
April 1, 1995.  The veteran did not timely appeal the RO 
rating decision.

3.  By a letter dated and received August 17, 2000, the 
veteran requested an earlier effective date for the 100 
percent rating for his service-connected psychophysiologic 
musculoskeletal disorder.



CONCLUSIONS OF LAW

1.  The September 1995 RO decision, which determined that the 
correct effective date for the 100 percent rating for 
psychophysiologic musculoskeletal disorder was April 1, 1995, 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Even if the veteran presents new and material evidence to 
reopen his claim for an earlier effective date for 100 
percent rating for psychophysiologic musculoskeletal 
disorder, he would have no legal entitlement to an effective 
date earlier than April 1, 1995, for an award of a 100 
percent rating for his service-connected psychiatric 
disability.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003); Lapier v. Brown, 5 Vet. App. 215 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.

The RO has not notified the veteran of all of the specific 
provisions of the new law or performed additional development 
regarding the effective date issue.  However, the essential 
facts by which the appeal must be decided are not in dispute.  
The matter to be resolved is legal in nature, and its outcome 
is determined by the interpretation and application of the 
law and regulations rather than by consideration of 
conflicting or disputed evidence.  Given the nature of the 
issue, procurement of additional evidence would not 
strengthen the veteran's claim.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
VCAA does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2002); see also Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law).  Consequently, 
the VCAA is not applicable to the matter decided herein and 
no further action to comply with its provisions is required.

II.  Analysis

Generally, the effective date of an evaluation and award of 
compensation, pension, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(West 2002); 38 
C.F.R. § 3.400 (2003).  The effective date of an award of 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the increase shall be 
effective from the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2) (2003).

In September 1995, the RO assigned a 100 percent temporary 
total rating based on hospitalization for the service-
connected psychiatric disorder effective from January 19, 
1995, and a 100 percent schedular rating effective from April 
1, 1995.  In October 1995, the veteran was notified of this 
determination.  The September 1995 decision was not timely 
appealed and became final. 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  Under 38 C.F.R. § 3.105(a), previous determinations 
that are final and binding will be accepted as correct in the 
absence of clear and unmistakable error. (The clear and 
unmistakable error aspect of the claim is addressed in a 
separate Board decision.)

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect before August 29, 2002) (New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.); See also Hodge v. West, 155 
F 3d. 1356 (1998); Elkins v. West, 12 Vet. App. 209, 214-9 
(1999); Winters v. West, 12 Vet. App. 203, 206 (1999) (en 
banc) overruled on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375, 1378 (Fed. Cir. 2000).

The veteran has contended that the effective date for the 
award of his 100 percent rating for his service-connected 
psychiatric disorder should be in 1978 when he was discharged 
from service.  This claim has been construed as a claim to 
reopen, and as pointed out in the August 2002 Board remand 
the veteran's claim on appeal was primarily a claim for an 
earlier effective date for the assignment of a 100 percent 
evaluation for the service-connected psychiatric disorder on 
the basis of clear and unmistakable error in the September 
1995 rating decision.  The veteran has submitted no new and 
material evidence to reopen his claim.  Even if the Board 
were to accept for purposes of argument that a 100 percent 
rating for his service-connected psychiatric disorder since 
his discharge from service was demonstrated by newly-received 
evidence, and that such evidence constituted new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a) for the 
purpose of reopening the September 1995 rating decision, that 
finding would not permit the award of an earlier effective 
date.  The law that controls the assignment of effective 
dates specifies that an effective date of an award based on 
submission of new and material evidence is the date of 
receipt of the new and material evidence.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2003).

This conclusion is consistent with the Court's decision in 
Lapier v. Brown, 5 Vet. App. 215 (1993), which held that, 
even assuming the presence of new and material evidence, 
reopening of a claim of entitlement to an earlier effective 
date under 38 C.F.R. § 3.156 cannot result in the actual 
assignment of an earlier effective date because an award 
granted on a reopened claim may not be made effective before 
the date of the reopened claim.  To the same effect, see 
Leonard v. Principi, 17 Vet. App. 447, 451 (2004).


ORDER

The application to reopen the claim for an effective date 
earlier than April 1, 1995, for a 100 percent rating for 
psychophysiologic musculoskeletal reaction is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



